 



Exhibit 10.36
EMPLOYMENT AGREEMENT
The Agreement dated as of March 13, 2007 between OpenTV Corp., a corporation
organized under the laws of the British Virgin Islands (“the Company”), and Alan
Guggenheim (“CEO”).
In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, agree as follows:

I.   Title and Duties; Power and Authority.

  A.   CEO shall serve as Chief Executive Officer of the Company and shall have
the rights, powers, duties and obligations relating to such offices as are set
forth in the Articles of Association and Amended and Restated Memorandum of
Association of the Company and such other rights, powers, duties and obligations
as may be assigned to him from time to time by the Board and/or the Executive
Chairman, subject to applicable law and such limitations and restrictions as may
be imposed by the Board according to the Corporate Governance Guidelines adopted
by the Board.     B.   CEO shall report to the Board through the Executive
Chairman of the Board.     C.   CEO shall devote his full business time and
efforts to the Company. Nothing herein shall prevent CEO from (i) participating
in industry, trade, professional, charitable and community activities,
(ii) serving on corporate, civic or charitable boards or committees, and
(iii) managing his personal investments and affairs, in each case so long as
such activities do not conflict with the Company’s interests or interfere with
the performance of CEO’s responsibilities to the Company in accordance with this
Agreement. Upon any termination of CEO’s employment with the Company, CEO shall
resign from any positions he may hold at the time on the Board or on the board
of directors of any other company on which he serves at the request of the
Company.

II.   Term and Place of Employment.

  A.   Initial Term. CEO shall be employed for an initial term commencing on
March 13, 2007 (the “Effective Date”) and continuing for a period of one year
following such date (“Initial Term”), unless sooner terminated in accordance
with Par. IV below.     B.   Renewal. Upon completion of the Initial Term
specified in Par. II.A., CEO’s employment will automatically renew for
subsequent one-year terms (the Initial Term together with subsequent one-year
renewal terms shall be referred to as the “Employment Term”), unless either
party provides written notice of non-renewal at least one year prior to the end
of the next following one-year renewal term, in which event CEO’s employment
will terminate at the end of the next following one-year renewal term, unless
sooner terminated in accordance with Par. IV below.

 



--------------------------------------------------------------------------------



 



  C.   Unless otherwise agreed in writing, CEO’s principal place of work,
subject to reasonable and customary travel, shall be the Company’s principal
executive offices located in San Francisco, California, or in any other place,
in the San Francisco area, within a radius of about 50 miles, as could be
decided by the Board of Directors of the Company.

III.   Compensation and Benefits.       During his employment CEO shall receive
the following compensation and benefits:

  A.   Salary. The Company shall pay CEO a salary at the rate of Six Hundred and
Ten Thousand Dollars ($610,000) per annum, as increased from time to time
pursuant to the terms hereof (“Base Salary”), with a non-negative annual
adjustment based on the Consumer Price Index for all urban Consumers, U.S. City
Average, for all items as published by the Bureau of Labor Statistics of the
Department of Labor, with the first such adjustment to occur on January 1, 2008,
and subsequent adjustments on the first day of each successive year. CEO’s Base
Salary shall be paid in regular intervals in accordance with the Company’s
customary payroll schedules for salaried employees, but in no event less
frequently than twice each month.     B.   Annual Bonuses.

  1.   In addition to Base Salary, CEO may receive annual bonuses (“Annual
Bonuses”) as follows:

  a.   Annual personal performance bonuses in the following targeted amounts:  
      $300,000 for the year ending December 31, 2007;         $280,000 for the
year ending December 31, 2008;         $260,000 for the year ending December 31,
2009; and         $240,000 for the year ending December 31, 2010

The actual amount of the above target bonuses earned by the CEO in any calendar
year shall be determined by the Compensation Committee based on “Performance
Criteria” that shall be established, approved and communicated to CEO by the
Board before the beginning of the year for which the Annual Bonus is being paid,
or in the case of the 2007 Annual Bonus, prior to the Effective Date.

2



--------------------------------------------------------------------------------



 



  b.   Annual Company performance bonuses based on the Company’s EBIT, provided
EBIT is above a targeted amount that shall be established, approved and
communicated to CEO by the Board before the beginning of the year for which this
Annual Bonus is being paid, as follows:

  (i)   for calendar years prior to 2010, an Annual Bonus in the amount of 2% of
EBIT, minus one-half (50%) of the Annual Bonus paid pursuant to Par. III.B.1.a;
    (ii)   for calendar year 2010, a bonus in the amount of 1.75% of EBITA,
minus one-half (50%) of the bonus received by CEO under Par. III.B.1.a.

  2.   Annual Bonuses paid pursuant to this Par. III.B. shall be paid to CEO in
a lump sum cash payment as soon as reasonably practical following approval by
the Compensation Committee of bonuses for senior executives. The total Annual
Bonuses earned in any calendar year pursuant to this Par. III.B. shall not
exceed seven times the amount of CEO’s Base Salary plus the value of the
Restricted Shares granted during the applicable calendar year based on the
closing price of the Company’s Class A Ordinary Shares on the NASDAQ Global
Market on the last trading day of the applicable year.

  C.   Benefits. Throughout CEO’s employment, the Company shall provide CEO with
the right to participate in and to receive benefits from all present and future
life, accident, disability, medical, pension and savings plans and all similar
benefits made available generally to executives of the Company. The amount and
extent of benefits to which CEO is entitled shall be governed by the Company’s
specific benefit plan, as it may be amended from time to time.     D.  
Vacation. CEO shall be entitled to accrue up to five (5) weeks of paid vacation
per year, or such longer period as may be provided by the Company in accordance
with the most favorable plans granted to the senior executives of the Company in
the US. Such accrued vacation shall be taken at such times and intervals as
shall be determined by the CEO, subject to the reasonable business needs of the
Company. Vacation days that are not used by the CEO in any given year shall be
carried over to the next year. CEO’s vacation accrual shall be capped at 175% of
his annual accrual rate. Once CEO reaches the 175% cap, he shall no longer
continue to accrue vacation until he uses accrued vacation time and drops below
the cap.     E.   Equity Compensation.

  1.   Restricted Stock. On the Effective Date, the Company will issue to CEO
sixty thousand (60,000) Class A Ordinary Shares that shall be fully vested, but
shall be restricted from sale or transfer until the third year anniversary

3



--------------------------------------------------------------------------------



 



of the Effective Date, unless such restriction is lifted pursuant to Par.
V.A.1.d or Par. V.C.4. Upon each anniversary of the Effective Date, the Company
will issue to CEO the number of fully vested Class A Ordinary Shares according
to the following schedule, which shares will also be restricted from sale or
transfer for three years, unless such restriction is lifted pursuant to Par.
V.A.1.d, or Par. V.C.4:
2008: 61,000
2009: 62,500
2010 and after: 65,000

  F.   Reimbursement of Business and Relocation Expenses.

  1.   Expense Reimbursement. The Company shall provide CEO with a company car,
and pay or promptly reimburse CEO for all reasonable expenses and other
disbursements incurred or paid by CEO in the performance of his duties and
responsibilities under this Agreement, including those incurred or paid in
connection with business related travel, telecommunications and entertainment,
subject to reasonable substantiation by CEO in accordance with the Company’s
policies.     2.   Relocation Expenses. The Company will pay or promptly
reimburse CEO for reasonable relocation and temporary lodging expenses incurred
by CEO and CEO’s family during CEO’s relocation from his primary residence to
the San Francisco area. The amount will be determined in accordance with the
budget attached as Annex A and will be limited to six months’ of expenses. If
necessary the Company will also pay for additional moving expenses incurred
during CEO’s subsequent move to CEO’s permanent residence. CEO shall also
receive a Housing Allowance of Two Hundred Thousand Dollars ($200,000) per year
for 2007, 2008 and 2009, and of Fifty Thousand Dollars ($50,000) per year for
2010, 2011 and 2012.

IV.   Employment Termination.       CEO’s employment hereunder shall terminate
under the following circumstances:

  A.   Death. If CEO dies.     B.   Disability. In the event of an illness,
injury, accident or condition of either a physical or psychological nature,
which prevents CEO from performing his essential duties hereunder as determined
in good faith by the Board, and there is no reasonable accommodation that can be
provided by the Company that would allow CEO to perform such essential duties as
determined under applicable law,

4



--------------------------------------------------------------------------------



 



      that persists for a period of not less than one hundred twenty
(120) working days (whether or not consecutive) during the preceding twelve
calendar months preceding the month in which such notice is given, the Company
may terminate CEO based on the ground of disability, provided CEO is given no
less than ten (10) business days written notice of such termination.

  C.   Termination of CEO by the Company.

  1.   Termination for Cause. The Company may terminate CEO for cause at any
time by providing written notice of such termination to CEO setting forth in
reasonable detail the nature of such cause. “Cause” shall have occurred on the
happening of any of the following: (i) CEO’s conviction of, or a plea of
“guilty” or “no contest” to a felony under the laws of the United States or of
any state (other than a traffic violation); provided, however, that after
indictment, the Company may suspend CEO from the rendition of services, but
without limiting or modifying in any other way the Company’s obligation under
this Agreement; (ii) CEO’s commission of a fraud, theft, embezzlement, or other
material dishonesty; (iii) a material breach by CEO of a fiduciary duty owed to
the Company that is injurious to the Company, including its reputation;
(iv) CEO’s willful refusal or failure to perform (other than by reason of a
Disability), or gross neglect in the performance of, his duties and
responsibilities to the Company; (v) a material breach by CEO of Par. VII of
this Agreement (confidentiality clause); or (vi) CEO’s agreement to settle any
charge brought against him by the Securities and Exchange Commission with
respect to any act or omission by CEO, which charge involves an allegation of
fraud or, in the good faith opinion of the Board, was reasonably likely to
result in a conviction had the matter proceeded; provided further, however, that
if termination is pursuant to (iii), (iv), or (v) hereof the Company shall
provide CEO with no less than twenty (20) days’ prior written notice during
which period CEO may cure the breach or neglect, if curable.     2.  
Termination without Cause. The Company may terminate CEO without cause upon
written notice. In such event, CEO’s employment shall continue through the end
of the next following one-year renewal term, and he shall be entitled to the
benefits and subject to the obligations specified in this Agreement, except that
Company reserves the right to relieve CEO from his duties hereunder as Chief
Executive Officer.

  D.   Termination by CEO

  1.   Termination for “Good Reason.” CEO may terminate his employment, at any
time, for “good reason” upon twenty (20) days’ written notice setting forth in
reasonable detail the “good reason” upon which the termination is basis. “Good
reason” shall exist in the event of (i) a material reduction of CEO’s Base
Salary; or (ii) a material change in the CEO’s title or duties.

5



--------------------------------------------------------------------------------



 



  E.   Termination by Mutual Agreement of the Parties; or     F.   Termination
by Notice of Non-renewal by either Party.

V.   Obligations of the Company upon Termination.

  A.   Termination due to Death or Disability. If CEO’s employment is terminated
due to death or disability in accordance with Pars. IV.A. or IV.B.,
respectively, the Company shall pay or provide to, or in respect of, CEO, the
following:

  1.   Within ten (10) days after the date of the CEO’s death or notice of
termination due to disability, the Company shall pay to CEO

  a.   CEO’s accrued Base Salary, Vacation pay, and reimbursable business
expenses (the “Accrued Obligation”);     b.   an amount equal to one half year
of CEO’s then-current Base Salary;     c.   an amount equal to the product of
(x) the Annual Bonuses provided for in Par. III.B. that would have been paid to
CEO with respect to the applicable year and (y) a fraction, the numerator of
which is the number of days in the year through the date of termination and the
denominator of which is 365; and     d.   a waiver of the remaining sale and
transfer restrictions applicable to the restricted stock granted pursuant to
Par.III.E.1.

  B.   Termination by the Company for Cause. If CEO’s employment is terminated
for cause in accordance with Par. IV.C., the Company shall pay CEO, in a lump
sum within five (5) business days, the Accrued Obligation.     C.   Termination
by the Company without Cause, by CEO for Good Reason or by Either Party by
Notice of Non-Renewal. If CEO’s employment is terminated by the Company without
cause in accordance with Par. IV.C.2., by CEO for good reason in accordance with
Par. IV.D., or by either party by notice of Non-Renewal in accordance with Pars.
II.B., and IV.F., the Company shall pay or provide to CEO, the following amounts
and benefits:

  1.   The Accrued Obligation;     2.   Base Salary through the end of the
Employment Term, payable in a lump sum within 15 days following the date of
termination of employment.     3.   as soon as practical following the end of
the calendar year in which termination occurs, payment of an amount equal to the
product of (x) the Annual Bonuses provided for in Par. III.B., that would have
been paid to CEO with respect to the year in which termination occurs, pursuant
to Par.

6



--------------------------------------------------------------------------------



 



      IV.C.2., or during which CEO terminated his employment for good reason,
pursuant to Par. IV.D.1., and (y) a fraction, the numerator of which is the
number of days in the calendar year through the date of termination and the
denominator of which is 365;     4.   the period of restriction on the sale and
transfer of Restricted Stock granted pursuant to Par. III.E., shall be reduced
to a period of one year from the date of termination; unless the remaining
period of restriction originally imposed pursuant to Par. III.E. has expired or
is less than one year from the date of termination; and     5.   for the period
during which CEO receives Base Salary pursuant to Par. V.C.2., or until such
earlier time as CEO receives alternative health coverage, reimbursement of the
difference between monthly COBRA payments actually made by CEO for continued
health benefits during such period, and the amount CEO would have paid for
health coverage for himself and his dependents under the Company’s plan had he
remained an employee of the Company during such period.

  D.   Survival. Upon termination of CEO’s employment and payment of the amounts
due CEO pursuant to the above provisions in this Par. V, the obligations of the
Company and CEO under this Agreement shall terminate, except that the Company’s
obligations hereunder with respect to the payments and continuation of benefits
set forth in this Par. V, and CEO’s obligations under Par. VII,
(Confidentiality) will survive in accordance with the terms and conditions
thereof.

VI.   Compliance With Section 409A of the Internal Revenue Code.

  A.   The parties intend for this Agreement either to satisfy the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and all
applicable guidance promulgated thereunder (together, “Section 409A”) or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. If this Agreement either fails to satisfy
the requirements of Section 409A, or is not exempt from the application of
Section 409A, then the parties hereby agree to amend or to clarify this
Agreement in a timely manner so that this Agreement either satisfies the
requirements of Section 409A or is exempt from the application of Section 409A.
    B.   Notwithstanding any provision in this Agreement to the contrary, any
termination of employment contemplated under this Agreement shall satisfy the
applicable requirements of a “separation from service” under Section 409A.    
C.   Notwithstanding any provision in this Agreement to the contrary, in the
event that CEO is a “specified employee” (as defined in Section 409A), any
severance payment, severance benefits, or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Internal Revenue Code
(collectively,

7



--------------------------------------------------------------------------------



 



      “Specified Employee Payments”) shall not be paid before the expiration of
a period of six (6) months following the date of CEO’s termination of
employment. The Specified Employee Payments to which CEO would otherwise have
been entitled during the six-month period following the date of CEO’s
termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of CEO’s termination of employment.     D.   To ensure
satisfaction of the requirements of Section 409A(b)(3) of the Internal Revenue
Code, assets shall not be set aside, reserved in a trust or other arrangement,
or otherwise restricted for purposes of the payment of amounts payable under
this Agreement.     E.   The Company and CEO understand and acknowledge that the
federal, state, local, and/or foreign tax consequences (including without
limitation those tax consequences implicated by Section 409A) of this Agreement
are complex and subject to change, that no representations or warranties are
being made herein by either the Company or CEO with respect to the tax
consequences to either the Company or CEO that may arise from the performance of
this Agreement, and neither the Company or the CEO will seek to hold the other
responsible for tax consequences that may arise from the performance of this
Agreement.

VII.   Confidentiality.

  A.   CEO agrees that while in the employ of the Company (otherwise than in the
performance of his duties hereunder), he shall not disclose to any person, firm,
corporation, entity or business organization any Confidential Information (as
hereinafter defined), but this Par. VII shall not prevent CEO from responding to
any subpoena, court order or threat of other legal duress. The term
“Confidential Information” shall mean information disclosed to CEO by the
Company during CEO’s employment hereunder relating to the business of the
Company, to the extent that (i) such information is considered proprietary by
the Company and (ii) disclosure of such information by CEO would be materially
adverse to the Company; provided, however, that the following shall not be
deemed to be Confidential Information: (a) information which is or becomes
publicly known to CEO other than as a result of a breach of this provision;
(b) information lawfully in the possession of CEO prior to disclosure to him by
the Company; or (c) information disclosed to CEO by any third party who is not
affiliated with the Company or otherwise subject to a confidentiality obligation
in favor of the Company.     B.   This confidentiality obligation will last as
long as reasonably necessary to safeguard the legitimate interest of the
Company, even after termination of CEO’s employment by the Company.

8



--------------------------------------------------------------------------------



 



VIII.   Dispute Resolution and Governing Law.

  A.   Subject to the final sentence of this Par. VIII.A., all disputes
concerning CEO’s employment with the Company, the termination thereof, the
breach by either party of the terms of this Agreement or any other matters
relating to or arising from CEO’s employment with the Company shall be resolved
in binding arbitration in a proceeding in San Francisco, California,
administered by and under the rules and regulations of the American Arbitration
Association. Both parties and the arbitrator will treat the arbitration process
and the activities that occur in the proceedings as confidential. Nothing
contained in this Par. VIII.A., shall limit the Company’s right to seek
equitable relief in any court of competent jurisdiction in respect of the
matters set forth in Par. VII.     B.   This Agreement shall be governed by and
construed according to the laws of the State of California.

IX.   General Provisions. CEO shall sign the Indemnification Agreement attached
as Annex B and the Company’s standard Proprietary Information and Inventions
Agreement.

X.   Severability. If any of the provisions of this Agreement shall, for any
reason, be declared invalid, illegal or unenforceable in any respect by final
judgment of any court or administrative body of competent jurisdiction, (a) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement, and
(b) this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

XI.   Assignment and Successors.

  A.   This Agreement is personal to CEO and without the prior written consent
of the Company shall not be assignable by CEO otherwise than by will or the laws
of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by CEO’s heirs, executors and other legal representatives. However,
the rights or obligations of the Company under this Agreement may not be
assigned or transferred by the Company except pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company.     B.  
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

XII.   Entire Agreement. This Agreement, including Annexes A and B, which are
incorporated herein by reference in their entirety, constitutes the entire
agreement between the parties with respect to the subject matter hereof,
replacing and superseding as of the date hereof any and all negotiations,
discussions, agreements and understandings, including all term sheets, with
respect to the subject matter hereof, whether oral or written, between the
parties hereto. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the CEO.

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

     
Alan Guggenheim
CEO
  OpenTV Corp.
By: Shum Mukherjee
Chief Financial Officer
 
   
/s/ Alan Guggenheim

 
Signature
  /s/ Shum Mukherjee

 
Signature
 
   
March 13, 2007
 
Date
  March 13, 2007
 
Date

10